DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 18 June 2020, in the matter of Application N° 16/955,729.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been canceled.  Claims 16-35 have been added and are supported by the originally-filed disclosure.
No new matter has been added.
Thus, claims 16-35 now represent all claims currently under consideration.

Information Disclosure Statement
Three Information Disclosure Statements (IDS) filed 18 June 2020, 13 August 2020, and 19 August 2022 are acknowledged and have been considered.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 22-25, and 27-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guthery (USPN 8,679,552 B2).
The instantly claimed composition comprising a retinoid and an extract of Silybum marianum (L.) Gaertn.  Said extract is recited as being an extract of the achenes of Silybum marianum (L.) Gaertn. which comprises less than 0.2% by weight of silymarin based on the weight of the dry extract.  Claim 17 narrows the maximum amount of silymarin present to 0.1% by weight or less.  
The Examiner understands that the claimed composition comprises a retinoid and at least one component which may be extracted from Silybum marianum (L.) Gaertn.  However, none of the claims of the instant invention are directed to the method by which the composition is made, the Examiner broadly and reasonably interprets the claimed composition as being directed to a composition comprising a retinoid and the additional component(s), the latter of which need only be present in the practiced composition in order to meet the limitations of the claim.  Furthermore, where the practiced composition is demostrated as being free of silymarin (e.g., silent to the compound), the reference will also read on the recited limitation limiting the presence of the compound (i.e., 0 wt% silymarin).
Guthery discloses dermatologically applied compositions that are used to treat acne and seborrhea (see e.g., Abstract; claims; and Example X).  Example X, for instance, discloses a cosmetic, leave-on formulation containing retinaldehyde, beta-sitosterol (1.5 g/100 mL or 1.5 wt%), and no silymarin.  Such is considered to expressly teach the limitations recited in claims 16-19 and 27-35.
The Example contains 1.5 grams of beta-sitosterol per 100 cc (100 mL) of suspension or 1.5 wt% of the composition.  The composition also contains 0.1 cc/100 cc of retinaldehyde.  This converts to 100 µL retinaldehyde/100 mL suspension or 1 part per thousand retinaldehyde.  This readily converts to 0.1 wt% retinaldehyde within this particular example.
Regarding the limitations of instant claims 23 and 24, the composition recites that it  comprises between 3-15 wt% of free linoleic acid, and between 4-10 wt% of free linoleic acid, respectively.
Claim 15 discloses a kit for the treatment of acne comprising, a therapeutically effective amount of linoleic acid as well as therapeutically effective amounts of retinaldehyde, beta-sitosterol, vitamin E (aka tocopherol), in addition to different fatty acids.  Fatty acids disclosed in the claim include: gamma-linolenic acid, cis-4,7,10,13,16,19-docosahexanoic acid, cis-6,9,12,15-octatetraenoic acid, arachidonic acid, alpha-linolenic acid, palmitoleic acid, oleic acid, and myristoleic acid.
Linoleic acid is preferably defined in the reference as a hydrolysate of unsaturated fatty acid that is composed of about 56% to 70% linoleic acid (e.g., Edenor SB 05; CAS 67701-06-8).  The Edenor product is additionally taught as being used in the practiced composition in amounts ranging from 0.1-25%, preferably between about 0.1-10%, more preferably between 2%-5% by volume, and most preferably, a concentration of 2.5% by volume.  Here, the Examiner submits that a preferred concentration of 10% (5.6%-7.0% linoleic acid), for instance, reads on the claimed limitation (see col. 4, lines 45-56).
The foregoing is also considered to teach the limitations recited by instant claims 24 and 25, which respectively limit the composition of claim 16 to comprising between 10%-50% and between 10%-30% by weight of free fatty acids.  Notably, linoleic acid is a free fatty acid disclosed by Guthery and, that represents 56%-70% by weight of the product Edenor SB 05.  As Edenor is taught as being used in the composition in concentrations as high as 25%, this calculates to a compositional linoleic acid concentration ranging from 14%-17.5%.
Thus, for the reasons discussed above, the reference is considered to teach each of the instantly recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery (USPN 8,679,552 B2).
The limitations recited in claims 16-19, 22-25, and 27-35 are discussed above.  Claims 20 and 21 recite that the composition of claim 16 comprises sterols ranging from 2-7 wt% and from 3-5 wt% of the composition, respectively.  The limitations recited in claim 26 require that the composition of claim 16 further comprise between 0.01% and 0.5% by weight of tocopherols (aka Vitamin E) based on the weight of said composition.
The teachings of Guthery are discussed above.  Of particular note is that claim 15 discloses a kit for the treatment of acne comprising, a therapeutically effective amount of linoleic acid as well as therapeutically effective amounts of retinaldehyde, beta-sitosterol, vitamin E (aka tocopherol), in addition to different fatty acids.  Fatty acids disclosed in the claim include: gamma-linolenic acid, cis-4,7,10,13,16,19-docosahexanoic acid, cis-6,9,12,15-octatetraenoic acid, arachidonic acid, alpha-linolenic acid, palmitoleic acid, oleic acid, and myristoleic acid.
Regarding claim 26, the aforementioned kit composition discloses comprising a therapeutically effective amount of Vitamin E (aka alpha tocopherol, tocopherol acetate, etc.).  The reference further defines Vitamin E being used in amounts ranging from 0.1%  to 3.0% of the composition, thereby teaching and suggesting the instantly claimed range (see e.g., col. 9, lines 13-17).
Regarding claims 20 and 21, the Examiner concedes that the only sterol disclosed by Guthery is the androgen receptor blocker (ARB) beta-sitosterol (see e.g., claim 15; col. 7, lines 13-24; ).  However, the instant claims do not recite that the “sterols” set forth in claims 20 and 21 are different than or in addition to the beta-sitosterol recited, for instance, in claims 18 and 19.  The reference teaches that the ARB component is embodied by one or more compounds such as beta-sitosterol and ethyl laurate.  Looking to such examples as Example VII, the Examiner notes that the total amount of ARB present in the composition is 5% by weight of the composition.  Notably, this particular showing is deficient towards the claimed invention since the amount of sterol present is 1-gram compared to the 4 grams of ethyl laurate used.  Example X uses 5.5% by weight of ARB in its composition; this time using 1.5-gram of beta sitosterol to 4 grams of ethyl laurate.
At best, the disclosure of Example X teaches and suggests the amount of sterol used in the leave-on composition as reading on the recited limitation of claim 20.  Regarding the narrower, higher valued range set forth in claim 21, the Examiner submits that a person of skill in the art, ahead of the effective filing date of the claimed invention, would have understood from the reference that the amount of ARB present in the practiced composition reads on the recited range (e.g., 3%-5% by wt).  Furthermore, having considered the defining compounds of the ARB component, the Examiner understands that beta-sitosterol is one of several defining components of the ARB.  Though no examples are provided where the ARB is defined using a single compound, the Examiner submits that a person of skill in the art would have reasonably expected to achieve the instantly claimed composition by defining the ARB in the practiced formulations using only beta-sitosterol.
MPEP §2143(I.) provides several rationales which support a conclusion of obviousness.  Here, the Examiner submits that rational (E) “obvious to try” is sufficient in resolving the deficiency of the lower amount of sterol present in the practiced invention.  In the instant case, Guthery defines the ARB as being selected from one or more compounds such as ethyl laurate and beta-sitosterol.  The exemplified amount of ARB in the aforementioned examples is 5-5.5% by weight of the compositions.  A person of skill in the art could have successfully modified the practiced compositions to use only beta-sitosterol to define the full five percent of the ARB in the practiced invention and reasonably expected to still achieved the effect of the ARB.  Motivation to modify this component stems from the teaching that beta-sitosterol and ethyl laurate provide the same functionality and are part of a finite group of compounds used to define the ARB.
Thus, based on the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instantly claimed invention, and absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615